Citation Nr: 9930042	
Decision Date: 10/21/99    Archive Date: 10/29/99

DOCKET NO.  97-23 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for anterior 
wedging of the lower dorsal vertebrae with back and left hip 
pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his Mother


ATTORNEY FOR THE BOARD

Todd R. Vollmers, Associate Counsel


INTRODUCTION

The veteran had active service from April 1981 to March 1988 
and November 1990 to November 1994.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a Hearing Officer Decision rendered at the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, in September 1996 that granted service 
connection and a 10 percent rating for the disability on 
appeal.  The veteran later moved and his file was transferred 
to the Winston-Salem, North Carolina RO.

The veteran's appeal previously included the question of 
whether clinical findings pertaining to the back should be 
separately rated from those of the hip.  This issue was 
withdrawn by the veteran during a hearing at the RO in May 
1998, and is not currently before the Board.


REMAND

The Department of Veterans Affairs (VA) has a duty to 
assist the appellant in the development of facts 
pertaining to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1997).  The United States 
Court of Appeals for Veterans Claims (Court) has held 
that the duty to assist the appellant in obtaining and 
developing available facts and evidence to support his 
claim includes obtaining medical records to which he has 
referred and obtaining adequate VA examinations.  The 
Court also stated that the Board must make a 
determination as to the adequacy of the record.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990). 

The veteran has contended that he has pain due to his 
service-connected anterior wedging of the lower dorsal 
vertebrae, and that he has trouble functioning due to 
this pain.  The last medical records related to the 
veteran's service-connected disability are contained in 
outpatient treatment records dated from May 1997 to 
April 1998.  These treatment records do not include an 
adequate assessment of the veteran's pain or functional 
ability concerning his disability.  A VA opinion in 
August 1996, based on a May 1995 VA examination, as well 
as the May 1995 VA examination itself, are insufficient 
to assess the current state of the veteran's service-
connected disability and any accompanying functional 
impairment.  A VA examination is necessary prior to 
rendering a decision in this case.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not 
subsume 38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does 
not forbid consideration of a higher rating based on 
greater limitation of motion due to pain on use, 
including during flare-ups.  In addition, the Court 
stressed that, because disability of the musculoskeletal 
system is primarily the inability, due to damage or 
infection in parts of the system, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, it is 
essential that the examination on which ratings are 
based adequately portray the anatomical damage and the 
functional loss with respect to all these elements.  See 
38 C.F.R. §§ 4.40, 4.45.

Further, in Hicks v. Brown, 8 Vet. App. 417 (1995), the 
Court held that the provisions of 38 C.F.R. § 4.59, as 
they pertain to painful motion, must also be 
specifically addressed by the examiner.  In this regard, 
it should be noted that during his personal hearing the 
veteran complained of pain while sitting, standing, and 
walking.  Therefore, the examination and the 
readjudication requested on REMAND should include 
consideration of all the factors set forth in 38 C.F.R. 
§§ 4.40, 4.45, and 4.59, in relation to the veteran's 
disability.

The Board also notes that during a hearing at the RO in 
Buffalo, New York in April 1996, the veteran stated that 
he had received treatment at the VA medical center in 
Syracuse, New York since April 1995.  It does not appear 
that these records were requested, and any such records 
must be obtained for association with the claims folder.

Therefore, this case is REMANDED for the following 
additional actions:  

1.  The RO should contact the veteran 
and request that he submit the names and 
addresses of all health care providers, 
VA or private, who have evaluated or 
treated him for symptoms related to his 
service-connected anterior wedging of 
the lower dorsal vertebrae, with back 
and left hip pain, since June 1998.  The 
RO should also specifically request 
treatment records from the Syracuse, New 
York, VA medical center, beginning in 
April 1995.  After securing any 
necessary releases, the RO should 
request any previously unobtained 
medical records for association with the 
claims folder.

2.  Thereafter, arrangements should be 
made to have the veteran undergo a 
special orthopedic examination in order 
to ascertain the nature and severity of 
his service-connected anterior wedging 
of the lower dorsal vertebrae with back 
and left hip pain.  The claims folder 
must be reviewed by the examiner prior 
to conducting the examination.  All 
indicated special tests and studies 
should be conducted to include range of 
motion studies expressed in degrees and 
in relation to normal range of motion.  
The orthopedic examiner's report should 
fully set forth all current complaints 
and pertinent clinical findings, and 
should describe in detail the presence 
or absence and the extent of any 
functional loss due to the veteran's 
service-connected disability.  The 
examiner should be asked to determine 
whether the affected area exhibits 
weakened movement, excess fatigability, 
or incoordination and, if feasible, 
these determinations should be expressed 
in terms of the degree of additional 
range of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should 
also provide an opinion as to whether 
pain could significantly limit 
functional ability during flare-ups or 
when the affected area is used 
repeatedly over a period of time.  This 
determination should if feasible, be 
portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.

3.  Upon completion of the requested 
development of the record, the RO should 
again consider the veteran's claim, with 
particular consideration of the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 
4.59 in regard to the veteran's service-
connected disability.  If action taken 
remains adverse to him, he and his 
accredited representative should be 
furnished with a supplemental statement 
of the case concerning all additional 
evidence added to the record and they 
should be given an opportunity to 
respond.

Thereafter, the case should be returned to the Board, if 
in order.  The veteran need take no action until 
otherwise notified, but has the right to submit 
additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  By this 
REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain 
clarifying information and to provide the veteran with 
due process.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












